DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a flexible tank.
Group II, claim(s) 4-6, drawn to a method of transport bulk liquids.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the flexible tank, this technical feature is not a special technical feature as it does not contribute over the prior art in view of Podd (US 7,506,776) and Kantor (US 3,393,8335).  As evidence by the previously mentioned prior art, this feature (flexible tank) was known in the art and does not constitute a “special technical feature” and unity is lacking.  
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/19/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 7-10is/are rejected under 35 U.S.C. 103 as being unpatentable over True (US 2006/0251343) in view of Lee (US 2014/0154045).

1: True discloses a flexible tank 10 for transporting bulk liquids in a shipping container on a railroad car (fig. 1), comprising:

an interior tank made of a flexible water-proof polymeric material, said interior tank being generally rectangular in shape with a width of at least one end of the interior tank being less than the length of the interior tank, the interior tank enclosing within it the bulk liquid being transported ([0054]; fig. 12);

a first exterior layer 12 made of a flexible polymeric material in a generally rectangular shape, a first end of the first exterior layer having hollow loops and spaces between the hollow loops in a widthwise direction along the first end [0054];

a second exterior layer 13 made of a flexible polymeric material in a shape and size substantially similar to the first exterior layer [0055], 

While True discloses the sealing of the first ends of the first and second exterior layers (15; fig. 4), True fails to disclose hollow hoops. Lee teaches a first end of the second exterior layer 31’ having a hollow loops 3111 and spaces between the hollow loops in the widthwise direction of the first exterior layer, the first end of the second exterior layer being matched up with the first end of the first exterior layer 31; 
a plurality of capacity bands 32 located around the outer periphery of the second exterior layer, each one of said plurality of capacity bands constraining the expansion of the flexible tank at its location during movement of the railroad car; and

a reinforcement 331’ passing through the hollow loops of the first and second exterior layers and connecting the first and second exterior layers to each other at said first end, the interior tank being constrained within the first and second exterior layers (fig. 4 and 10). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the seal of True to include the looped connection of Lee to provide a more secure connection of the tank for heavier objects being stored.

2, 8: True-Lee discloses the flexible tank of claim 1, wherein the flexible tank is less than the length of the shipping container and is not supported by the end walls of the shipping container (True; fig. 1).

It is noted that the shipping container has not been positively claimed.

3: True-Lee discloses the flexible tank of claim 1, wherein the flexible tank has a given capacity (True; fig. 1). To accommodate a minimum of 8000 liters would be an obvious modification in the size of the tank and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

7: True-Lee discloses the flexible tank of claim 1, wherein the capacity bands are approximately two inches wide and constructed from a mixture of polyester and nylon materials (Lee; [0033]; fig. 4).

9: True-Lee discloses the flexible tank of claim 1, wherein the length of the capacity bands is less than the circumference of the flexi-tank when the flexi-tank is completely filled to capacity (Lee; [0034]).

10: True-Lee discloses the flexible tank of claim 1, wherein the capacity bands are not sewn into or otherwise secured to the flexi-tank (Lee; fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/            Examiner, Art Unit 3735       

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735